                                                                                        FILED
                                                                               2019 Jan-04 AM 11:08
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

ELIZABETH ARLENE NEWLIN,                 )
                                         )
      Plaintiff,                         )
v.                                       )
                                         )            Civil Action Number
NANCY A. BERRYHILL, Acting               )            2:18-cv-0036-AKK
Commissioner, Social Security            )
Administration,                          )
                                         )
      Defendant.                         )


                         MEMORANDUM OPINION

      Elizabeth Arlene Newlin brings this action pursuant to Section 405(g) of the

Social Security Act, 42 U.S.C. § 405(g), seeking review of the final adverse

decision of the Commissioner of the Social Security Administration.             On

December 10, 2018, the magistrate judge entered a Report and Recommendation

recommending that the court affirm the Commissioner’s decision, and the parties

were allowed fourteen days in which to file objections to the recommendations

made by the magistrate judge. Doc. 15. No objections have been filed.

      Having carefully considered de novo the pleadings, the briefs, and the

magistrate judge’s report and recommendation, the court finds that the

Commissioner’s decision is supported by substantial evidence and that the

administrative law judge applied the proper legal standards. Accordingly, the court
ADOPTS the report of the magistrate judge. The court further ACCEPTS the

recommendation of the magistrate judge that the decision of the Commissioner be

affirmed.

      A separate order in conformity with this Memorandum Opinion will be

entered.


      DONE the 4th day of January, 2019.


                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE




                                      2
